Case 1:21-cr-00392-RCL Document 56 Filed 08/11/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
Vv. Case No. 1:21-cer-392-RCL-2
RUSSELL TAYLOR,

Defendant.

 

ORDER
For the reasons set forth in the accompanying Memorandum Opinion, the Court hereby
DENIES the government’s motion to revoke the magistrate judge’s order releasing the defendant
pending trial. Defendant Russell Taylor shall remain subject to the conditions of release imposed
by the magistrate judge.

IT ISSO ORDERED.

Date: SlrirJer « Piteoe Foote.

Hon. Royce C. Lamberth
U.S. District Judge
